                 Case 1:20-cr-00199-KMW Document 69 Filed 04/14/20 Page 1 of 2



                                          RUDY VELEZ
                                       ATTORNEY AT LAW


930 GRAND CONCOURSE, SUITE 1A                                Tel (917)674-0573
BRONX, NEW YORK 10451                                        revesq@yahoo.com

                                                             April 13, 2020

Hon. Sarah L. Cave
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                                                      Re: Julio Alvarado 20-cr-00199-kmw
                                                          Modification of Residence

Dear Judge Cave:

I represent Mr. Alvarado who was recently released from MCC jail last week due to the Covid-
19 outbreak. At the time of his released his daughter secured a room in an apartment for Mr.
Alvarado to live. But it turns out the initial residence is only a room with no functioning kitchen
or refrigerator for storage. Due to the stay at home pandemic and home confinement as per
the Court’s condition of release, Mr. Alvarado has moved to a new apartment where he can
abide by the Court’s conditions of release. He can also provide for himself food to cook and
store, while not leaving his apartment.

Mr. Alvarado requests the Court allow this modification of residence due to the pubic health
crisis known as the Covid-19 pandemic. I have spoken to pretrial services and they do not
object.

The original proposed residence was 1252 West Farms Road, Bronx, NY 10459. The new
address is 1287 Union Ave., apartment #3, Bronx, NY 10459.

Thank you for your attention to this matter.
                                                      Very truly yours,

                                                      Rudy Velez
                                               Attorney for Julio Alvarado
Cc: Bernisa Mejia
Intensive Supervision Specialist
United States Pretrial Services
A.U.S.A. Kedar Sanjay Bhatia
                                               Application to change address granted.
                                               SO ORDERED

                                                                         4/14/2020
                                               _______________________________
                                               United States Magistrate Judge
Case 1:20-cr-00199-KMW Document 69 Filed 04/14/20 Page 2 of 2
